DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 4, and 10 are canceled.
	Claims 1-3, 5-9, 11-20 are examined as follows.

Terminal Disclaimer 
The terminal disclaimer filed on 04/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending applications 16671379, 16671341, and 16535331 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 1-3, 5-9, 11-20 objected to because of the following informalities:  
Regarding claims 1, the term “said plates” should read as “said plurality of spaced apart magnetic or electromagnetic plates”.
Regarding claim 5, the phrase “said magnetic or electromagnetic plates” should read as “said plurality of spaced apart magnetic or electromagnetic plates”.
Regarding claims 8, and 16, the term “said plates” in line 4 should read as “said plurality of spaced apart magnetic plates”.
Regarding claims 1, 8, and 16, the phrase “a oscillating magnetic fields” in line 11 of claim 1, line 10 of claim 8, and line 11 of claim 16 should read as “an oscillating magnetic field” or “oscillating magnetic fields”.
Regarding claims 12, and 18, the phrase “said magnetic plates” in line 4 should read as “said plurality of spaced apart magnetic plates”.
Regarding claim 13, the phrase “said conductive plates” in line 3 should read as “said plurality of linearly spaced apart and radially projecting conductive plates”, the phrase “said magnetic plates” in line 3 and line 4, should read as “said plurality of spaced apart magnetic plates”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 6297484 B1 to Usui (“Usui”) aka Fig. 3 in view of Fig. 9, and in further view of Fig. 2. 

Regarding claim 9, Usui discloses, an electromagnetic induction heating system (see a magnetic heater shown in Fig. 3), comprising:
a housing (see housing 22 is composed of a front housing 22-1 and a rear housing 22-2) having a cold air inlet (see inlet port P1);
a sleeve shaped support (see annotated Fig. 3) extending within said housing (see Fig. 3);
a plurality of spaced apart magnetic plates (see permanent magnets 23) communicated with said air inlet (see Fig. 3), said plates positioned radially from said sleeve shaped support (see Fig. 3);
an elongated conductive component (see rotary water jacket 24) rotatably supported about said sleeve shaped support (see Fig. 3), said elongated conductive component incorporating a plurality of linearly spaced apart and radially projecting conductive plates (see conductors 25) which alternate with said plurality of spaced apart magnetic plates (see Fig. 3);
a motor for rotating said elongated conductive component to generate an oscillating magnetic fields relative to said plurality of spaced apart magnetic plates, resulting in electromagnetic heating (disclosed in Col. 8 lines 30-37 “The housing 22 storing the permanent magnet 23 and the rotary water jacket 24 is provided with a water inlet port P1 and a water outlet port P2 which communicate to the inside of the housing.  Meanwhile, a pulley 29 is fixed to the driving shaft 21 via a fastening bolt 28 and is rotated by the engine of the vehicle via a belt.  It is needless to say that it is also possible to use a dedicated motor, wind and water power and the like as its driving source instead of the engine”); and
said elongated conductive component (24) communicating the conditioned fluid through an outlet (see outlet port P2) of said housing (see Fig. 3).

    PNG
    media_image1.png
    455
    631
    media_image1.png
    Greyscale

However, Usui in Fig. 3 does not disclose, said plurality of spaced apart magnetic plates extending from said sleeve shaped support and each of said plurality of linearly spaced apart and radially projecting conductive plates further including an outer circumferential spaced array of channeling and redirecting vanes and an inner airflow influencing and outwardly spiraling pattern which upon being rotated, influence the heated air through a heated airflow outlet of said housing. 
Nonetheless, Usui in Fig. 9 teaches, said plurality of spaced apart magnetic plates (see doughnut-like permanent magnet 83) extending from said sleeve shaped support (see a magnet supporter 83a).
It would have been an obvious matter of design choice to modify the plurality of spaced apart magnetic plates and the sleeve shaped support of Usui in Fig. 3 wherein the plurality of spaced apart magnetic plates extending from the sleeve shaped support as shown in Fig. 9 of Usui, since change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976) in order to have the plurality of spaced apart magnetic plates supported and fixed around the driving shaft as disclosed in Col. 11 lines 15-17.
Furthermore, Usui in Fig. 2 teaches, each of said plurality of linearly spaced apart and radially projecting conductive plates (conductors 15) further including an outer circumferential spaced array of channeling and redirecting vanes and an inner airflow influencing and outwardly spiraling pattern (circular arc fins 15a formed an inner airflow influencing and outwardly spiraling pattern) which upon being rotated, influence the heated air through a heated airflow outlet of said housing (see Fig. 2).
It would have been an obvious matter of design choice to modify the plurality of linearly spaced apart and radially projecting conductive plates of Usui in Fig. 3 each of said plurality of linearly spaced apart and radially projecting conductive plates further including an outer circumferential spaced array of channeling and redirecting vanes and an inner airflow influencing and outwardly spiraling pattern which upon being rotated, influence the heated air through a heated airflow outlet of said housing as shown in Fig. 2 of Usui, since change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976) in order to enhance the efficiency of the heat change disclosed in Col. 7 lines 55-56.

Regarding claim 12, Usui discloses, further comprising brackets (see annotated Fig. 3) extending from said sleeve to end mounting locations (mounted to bearing 26 and shaft sealer 27) within said housing (see Fig. 3), a cylindrical outer wall (see annotated Fig. 3) extending between said mounting locations to define an outer cylindrical chamber surrounding said magnetic plates (see Fig. 3).

Regarding claim 13, Usui discloses, said elongated conductive component (24) further comprising end walls and an interconnecting second outer cylindrical wall (see 24-1a and 24-1b formed a cavity where the conductor 25 are positioned within) to which are engaged each of said plurality of linearly spaced apart and radially projecting conductive plates (see Fig. 3), said outer wall extending around said magnetic plates to define an inner cylindrical chamber within said outer cylindrical chamber (see Fig. 3).

Regarding claim 14, Usui discloses, said plurality of spaced apart magnetic plates and said plurality of linearly spaced apart and radially projecting conductive plates each further comprising a circular shape (see doughnut shaped magnets in Fig. 3. The Applicant is noted that changing in shape is obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). Thus, the plates have circular shapes are obvious variants of the plates. See MPEP 2144.04 [R-6] IV B.).3

Regarding claim 15, Usui discloses, in Fig. 2, said outer circumferential spaced array of channeling and redirecting vanes each further comprising an arcuate end profile (see Fig. 2).

Claims 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 6297484 B1 to Usui (“Usui”) aka Fig. 3 in view of Fig. 9, and in further view of Fig. 2, and in further view of US 8418832 B1 to Albertson et al. (“Albertson”). 

Regarding claim 16, Usui discloses, an electromagnetic induction heating system (see a magnetic heater shown in Fig. 3), comprising:
a housing (see housing 22 is composed of a front housing 22-1 and a rear housing 22-2) having a cold air inlet (see inlet port P1);
a sleeve shaped support (see annotated Fig. 3) extending within said housing (see Fig. 3);
a plurality of spaced apart magnetic plates (see permanent magnets 23) communicated with said air inlet (see Fig. 3), said plates positioned radially from said sleeve shaped support (see Fig. 3);
an elongated conductive component (see rotary water jacket 24) rotatably supported about said sleeve shaped support (see Fig. 3), said elongated conductive component incorporating a plurality of linearly spaced apart and radially projecting conductive plates (see conductors 25) which alternate with said plurality of spaced apart magnetic plates (see Fig. 3);
a motor for rotating said elongated conductive component to generate an oscillating magnetic fields relative to said plurality of spaced apart magnetic plates via an extending stem (see driving shaft 21), resulting in electromagnetic heating (disclosed in Col. 8 lines 30-37 “The housing 22 storing the permanent magnet 23 and the rotary water jacket 24 is provided with a water inlet port P1 and a water outlet port P2 which communicate to the inside of the housing.  Meanwhile, a pulley 29 is fixed to the driving shaft 21 via a fastening bolt 28 and is rotated by the engine of the vehicle via a belt.  It is needless to say that it is also possible to use a dedicated motor, wind and water power and the like as its driving source instead of the engine”); and
said elongated conductive component (24) communicating the conditioned fluid through an outlet (see outlet port P2) of said housing (see Fig. 3).
However, Usui in Fig. 3 does not disclose, a motor supported within the housing, said plurality of spaced apart magnetic plates extending from said sleeve shaped support and each of said plurality of linearly spaced apart and radially projecting conductive plates further including an airflow influencing outwardly spiraling pattern which, in combination with an outer circumferential spaced array of channeling and redirecting vanes and upon being rotated, influence the heated air through a heated airflow outlet of said housing. 
Nonetheless, Usui in Fig. 9 teaches, said plurality of spaced apart magnetic plates (see doughnut-like permanent magnet 83) extending from said sleeve shaped support (see a magnet supporter 83a).
It would have been an obvious matter of design choice to modify the plurality of spaced apart magnetic plates and the sleeve shaped support of Usui in Fig. 3 wherein the plurality of spaced apart magnetic plates extending from the sleeve support as shown in Fig. 9 of Usui, since change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976) in order to have the magnetic plurality of spaced apart plates supported and fixed around the driving shaft as disclosed in Col. 11 lines 15-17.
Furthermore, Usui in Fig. 2 teaches, each of said plurality of linearly spaced apart and radially projecting conductive plates (15) further including an airflow influencing outwardly spiraling pattern which (see Fig. 2), in combination with an outer circumferential spaced array of channeling and redirecting vanes (see fins 15a) and upon being rotated, influence the heated air through a heated airflow outlet of said housing (see Fig. 2).
It would have been an obvious matter of design choice to modify the plurality of linearly spaced apart and radially projecting conductive plates of Usui in Fig. 3 each of said plurality of linearly spaced apart and radially projecting conductive plates further including an airflow influencing outwardly spiraling pattern which, in combination with an outer circumferential spaced array of channeling and redirecting vanes and upon being rotated, influence the heated air through a heated airflow outlet of said housing as shown in Fig. 2 of Usui, since change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976) in order to enhance the efficiency of the heat change disclosed in Col. 7 lines 55-56.
Usui does not explicitly teach, the motor supported within the housing.
	Nonetheless, Albertson discloses, an electromagnetic induction heating system (heat generator 200 in Fig. 10) comprising a motor (motor 218) supported within the housing (see box-shaped housing 211 in Fig. 10).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the housing of Usui wherein the motor is supported within the housing as taught and/or suggested by Albertson in order to protect the motor within the housing, and to obtain the cool air drawing into the housing flows to the motor to cools down the motor as disclosed in Col 6 lines 22-27 by Albertson. 

Regarding claim 18, Usui discloses, further comprising brackets (see annotated Fig. 3) extending from said sleeve to end mounting locations (mounted to bearing 26 and shaft sealer 27) within said housing (see Fig. 3), a cylindrical outer wall (see annotated Fig. 3) extending between said mounting locations to define an outer cylindrical chamber surrounding said magnetic plates (see Fig. 3).

Regarding claim 19, Usui discloses, said elongated conductive component (24) further comprising end walls and an interconnecting second outer cylindrical wall (see 24-1a and 24-1b formed a cavity where the conductor 25 are positioned within) to which are engaged each of said plurality of linearly spaced apart and radially projecting conductive plates (see Fig. 3), said outer wall extending around said plurality of spaced apart magnetic plates to define an inner cylindrical chamber within said outer cylindrical chamber (see Fig. 3).

Regarding claim 20, Usui discloses, said outer circumferential spaced array of channeling and redirecting vanes each further comprising an arcuate end profile (see Fig. 2).

Allowable Subject Matter
Claims 1-3, and 5-8 would be allowable if rewritten or amended to overcome the objections under claim objections set forth in this Office Action. 
Claims 11, and 17 are objected to as being dependent upon rejected base claims 9, and 16 respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: “a second motor for initially rotating said central sleeve and radially supported magnetic/electromagnetic plates in a preheat operation within the housing, following which said second motor is deactivated to render said magnetic or electromagnetic plates stationary and prior to rotation of said conductive component”.
Usui discloses, a motor is configured to either rotate the sleeve and radially supported magnetic/electromagnetic plates (see Fig. 3) or rotate of said conductive component (see Fig. 11), Usui does not explicitly disclose, a second motor.
Albertson (US 8418832) discloses, in Fig. 18, a first motor rotates rotor 1816, and a second motor rotates ferrous disk 1818 in opposite direction with the rotor 1816. 
However,  at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary prior art reference (Usui in view of Albertson), such as “a second motor for initially rotating said central sleeve and radially supported magnetic/electromagnetic plates in a preheat operation within the housing, following which said second motor is deactivated to render said magnetic or electromagnetic plates stationary and prior to rotation of said conductive component”; thus the claimed invention is non-obvious over the prior arts.

Response to Amendment
The amendment of 04/05/2022 is acknowledged. 

Response to Arguments
Applicant’s arguments file on 04/05/2022 have been considered.
The claim rejections under 112(b) are withdrawn in view of the amendments of the claims.
Regarding claim 9, Applicant asserts that Usui fails to discloses, “each of the plurality of linearly spaced apart and radially projecting conductive plates including an outer circumferential spaced array of channeling and redirecting vanes and an inner airflow influencing and outwardly spiraling pattern, and the conductive plate being rotated relative to the magnets in order to generate the magneto-caloric effect”. Applicant's arguments have been fully considered but they are not persuasive. In this case, as shown in Fig. 2, Usui discloses, each of the plurality of linearly spaced apart and radially projecting conductive plates 15 including an outer circumferential spaced array of channeling and redirecting vanes (annotated Fig. 2 below), and an inner airflow influencing and outwardly spiraling pattern (annotated Fig. 2 below). In other words, as shown in Fig. 2, airflow influencing and outwardly spiraling pattern is formed by multiple circular-arc fins 15a such that the water enters from P1 does not flow directly to P2, but flows around the circular-arc fins in the spiraling pattern before flowing to P1 in order to provide more time for the heat exchange when the conductive plates is rotating. In addition, Usui further discloses, the water jacket 14 and the conductor 15 rotate within the housing 12. Then, a magnetic path formed between the permanent magnet 13 stored within the housing 12 is sheared and the conductor causes slip heat. The heat of the conductor 15 is heat-exchanged to the circulating water, the heat transferring fluid, within the housing 12 and the heated circulating water is utilized to warm the vehicle by the heating circuit (see col. 8 lines 3-9).

    PNG
    media_image2.png
    445
    757
    media_image2.png
    Greyscale


Regarding claim 16, the Applicant asserts that Usui does not explicitly disclose, “a motor supported within the housing and having an extending stem for rotating the plurality of plates of the elongated conductive component to generate an oscillating magnetic fields relative said magnetic plates”. Applicant's arguments have been fully considered but Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (Usui in view of Albertson).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761